Name: Commission Decision No 162/84/ECSC of 20 January 1984 amending and extending the period of validity of Decision No 588/80/ECSC on retrospective Community surveillance in respect of the importation of certain iron and steel products covered by the ECSC Treaty and originating in certain non-member countries
 Type: Decision_ENTSCHEID
 Subject Matter: iron, steel and other metal industries;  marketing;  trade policy;  technology and technical regulations
 Date Published: 1984-01-24

 Avis juridique important|31984S0162Commission Decision No 162/84/ECSC of 20 January 1984 amending and extending the period of validity of Decision No 588/80/ECSC on retrospective Community surveillance in respect of the importation of certain iron and steel products covered by the ECSC Treaty and originating in certain non-member countries Official Journal L 019 , 24/01/1984 P. 0011 - 0012*****COMMISSION DECISION No 162/84/ECSC of 20 January 1984 amending and extending the period of validity of Decision No 588/80/ECSC on retrospective Community surveillance in respect of the importation of certain iron and steel products covered by the ECSC Treaty and originating in certain non-member countries THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Coal and Steel Community, and in particular Article 74 thereof, Whereas, by Decision No 588/80/ECSC (1), as last amended by Decision No 1400/82/ECSC (2) and extended for 1983 by Decision No 3320/82/ECSC (3), the Commission instituted a retrospective Community monitoring system in respect of imports into and exports from the Community of certain iron and steel products covered by the Treaty establishing the European Coal and Steel Community; Whereas it is necessary to lay down more precisely the nature of one of the items of information requested from the Member States; Whereas, as a result of recent developments in the pattern of trade, five additional products should be added to the list of products laid down in Annex I to Decision No 588/80/ECSC; Whereas the period during which Community surveillance is carried out should be extended, HAS ADOPTED THIS DECISION: Article 1 Decision No 588/80/ECSC is hereby amended as follows: 1. Article 2 (2) (a) is replaced by the following: '(a) a breakdown by product (Common Customs Tariff subheading and NIMEXE code) with a separate reference to quantities of seconds or substandard products;' 2. The following products are added to the list in Annex I: 1.2.3 // // // // 'CCT heading No // NIMEXE code // Description // // // // 73.13 B II a) // 73.13-41 // Sheets and plates, other than 'electrical', not further worked than cold-rolled, of a thickness of 3 mm or more // 73.15 A VII b) 1 // 73.65-53 // Sheets and plates, not further worked than cold-rolled, of a thickness of 3 mm or more // 73.15 B VII (b) 2 (aa) 11 // 73.75-53 // Sheets and plates, other than 'electrical', not further worked than cold-rolled, of a thickness of 3 mm or more, stainless or heat-resisting // 73.15 B VII (b) 2 (aa) 22 // 73.75-54 // Sheets and plates, other than 'electrical', not further worked than cold-rolled, of a thickness of 3 mm or more, high-speed // 73.15 B VII (b) 2 (aa) 33 // 73.75-59 // Sheets and plates, other than 'electrical', not further worked than cold-rolled, of a thickness of 3 mm or more: - 1982, p. 10. (3) OJ No L 351, 11. 12. 1982, p. 19. Article 2 The period of validity of Decision No 588/80/ECSC is hereby extended to 31 December 1984. Article 3 This Decision shall enter into force on the day of its publication in the Official Journal of the European Communities. This Decision shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 January 1984. For the Commission Wilhelm HAFERKAMP Vice-President Other' // // // (1) OJ No L 65, 11. 3. 1980, p. 11. (2) OJ No L 157, 8. 6.